Citation Nr: 1107997	
Decision Date: 03/01/11    Archive Date: 03/09/11

DOCKET NO.  07-23 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for malignant melanoma of the right eye, to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel






INTRODUCTION

The appellant served on active duty from July 1964 to June 1968.  The appellant had service in the Republic of Vietnam from November 1965 to December 1965, from January 1966 to September 1966, and from October 1967 to June 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Chicago, Illinois, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the benefit sought on appeal.  The appellant submitted a Notice of Disagreement with this determination in April 2006, and timely perfected his appeal in July 2007.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

After a thorough review of the appellant's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the appellant's claim.

The appellant contends that he developed a malignant melanoma of the right eye due to exposure to Agent Orange while he was stationed in Vietnam.

The law and applicable regulatory provisions pertaining to Agent Orange exposure, expanded to include all herbicides used in Vietnam, provide that a veteran who, during active military, naval, or air service, served in Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 C.F.R. § 3.307(a)(6)(iii) (2010).

The law and regulations further stipulate the diseases for which service connection may be presumed due to an association with exposure to herbicide agents.  See 
38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.309(e) (2010).

The following diseases are deemed associated with herbicide exposure, under VA law: chloracne or other acneform diseases consistent with chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma and diabetes mellitus (Type 2).  See 38 C.F.R. § 3.309(e) (2010); see also 38 U.S.C.A. § 1116(f), as added by § 201(c) of the "Veterans Education and Benefits Expansion Act of 2001," Pub. L. No. 107-103, 115 Stat. 976 (2001) [which added diabetes mellitus (Type 2) to the list of presumptive diseases as due to herbicide exposure].

The foregoing diseases shall be service connected if a veteran was exposed to a herbicide agent during active military, naval, or air service, if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.

The presumption of service connection based on exposure to herbicides used in Vietnam during the Vietnam era is not warranted for any condition other than those for which the Secretary of VA has specifically determined that a presumption of service connection is warranted.  See 38 U.S.C.A. § 1116 (West 2002).

Notwithstanding the foregoing law and regulations pertaining to presumptive service connection, a veteran-claimant is not precluded from establishing service connection for diseases not subject to presumptive service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).


In the present case, the Board concedes that the appellant was exposed to Agent Orange during his three tours in Vietnam.  However, the record is void of any medical determination as to whether the appellant currently suffers from this condition as a result of his time in service.  The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  As such, the appellant must be afforded a VA examination to ascertain the nature and etiology of his current right eye condition.

Accordingly, the case is REMANDED for the following action:

1.  Ascertain if the appellant has received any VA, non-VA, or other medical treatment for right eye cancer that is not included in the current record.  The appellant should be provided with the necessary authorizations for the release of any treatment records not currently on file.  The RO/AMC should then obtain these records and associate them with the claims file.

2.  The RO/AMC will afford the appellant a VA examination, to be conducted by a qualified physician, to ascertain whether the appellant's right eye cancer is related to his presumed herbicide exposure, to include Agent Orange.  The following considerations will govern the examination:


(a)  The claims file and a complete copy of this REMAND, to include any materials generated as a result of this remand, will be reviewed by the VA examiner, who must acknowledge receipt and review of these materials in any report generated.  

(b)  The VA examiner is advised that the law presumes the appellant to have been exposed to herbicides during his active military service in Vietnam.

(c)  After conducting any interviews with the appellant or appropriate clinical testing, the VA examiner must express an opinion as to whether the right eye cancer is related to any incident of active service, including but not limited to presumed exposure to herbicides.

(d)  The VA examiner must report the medical basis or bases for his or her opinion.  If an opinion cannot be reached without resort to speculation, he or she must so state.

3.  After completion of the above, and any additional development of the evidence that the RO may deem necessary, the RO should review the record, to include all evidence received and readjudicate the claim for service connection.  If any benefit sought remains denied, the appellant and his representative should be issued an appropriate supplemental statement of the case, and afforded the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2010).


